Citation Nr: 1038320	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as post-traumatic in origin.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for back injury residuals.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1952 and from March 1954 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The Board denied the Veteran's claims in a May 2007 decision.  
The United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's determinations and remanded this case back to 
the Board in a January 2009 memorandum decision.  The Board 
subsequently remanded this case in November 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record, on balance, does not show a 
causal relationship between chronic headaches and service.  

2.  The competent evidence of record, on balance, does not show a 
causal relationship between a bilateral leg disability and 
service.

3.  The competent evidence of record, on balance, does not show a 
causal relationship between a current back disability and 
service.





CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
service, nor may they be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A bilateral leg disability was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  Back injury residuals were not incurred in or aggravated by 
service, nor may they be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic neurological 
disorders, cardiovascular disorders, and arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In the present case, the Veteran contends that his leg and back 
disabilities and headaches resulted from a fall injury that 
occurred while he was stationed in Hawaii in 1955.  In a November 
2002 statement, he reported that he fell down a flight of stairs 
from the second to the first floor.  The Board is also cognizant 
that service connection is in effect for residuals of a fracture 
of the left wrist, noted in an April 1988 rating decision to have 
resulted from a September 1955 fracture.

The Board acknowledges that the only service treatment records in 
the claims file consist of separation medical examination reports 
dated in August 1952 and November 1955.  The RO determined in 
March 1985 that any additional service treatment records, 
assuming they had existed, likely were lost to a fire.  Also, a 
June 1985 response from the National Personnel Records Center 
indicates that a search of "Morning Reports" of the Veteran's 
unit revealed no sick or hospital remarks concerning him.  Where 
additional service medical records, assuming any such records 
existed, are presumed lost or destroyed while they are in federal 
custody and not as a result of any fault on the Veteran's part, 
the Board has a heightened responsibility to explain the 
rationale and bases for its decision.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The aforementioned separation medical examination reports reflect 
normal clinical evaluations, including for the spine and 
musculoskeletal system and for neurological impairment.  An 
orthopedic examination report from November 1955 addresses only 
the left wrist disability, with no references to the currently 
claimed disabilities.

In the report of an August 1977 VA examination, the Veteran 
reported being seen at a hospital following a brain lesion with 
aphasia and weakness in both upper extremities.  The report also 
indicates varicosities of both feet.  A March 1984 VA neurology 
examination report clearly reflects that the Veteran had a 
cerebrovascular accident in 1977.  A February 1988 VA treatment 
record indicates that the Veteran reported in-service head 
trauma, at the same time of his fracture of the left wrist.  
Diagnoses include a fracture of the left wrist by history, carpal 
tunnel syndrome, and axial neuropathy, "[r]elated."  VA x-rays 
of the cervical spine from May 2000 revealed straightening of 
cervical lordosis suggestive of muscle spasm and moderate 
cervical spondylosis.

The Veteran underwent several VA examinations in September 2002.  
A neurological examination revealed postural tremors.  An 
orthopedic examination reflects the Veteran's history of residual 
paresis of the arms, hands, and legs and organic brain syndrome, 
status post cerebrovascular accident in September 2002.

In October 2002, Rosa A. Coco Rivera, M.D., noted the Veteran's 
in-service accident and his report of developing headaches and 
back pain after becoming unconscious as a result of the trauma.  
The doctor noted that the Veteran's physical condition was 
related to head and back trauma from the accident and that the 
head trauma was severe.  He was described as unable to perform 
his back activities at home because of his limitations in 
movements, flexibility, and actual emotional condition.  These 
were described as "the results of the impairments caused by the 
accident."

A further series of VA examinations were conducted in October 
2003.  The report of a VA spine examination, conducted by an 
examiner who reviewed the claims file, contains diagnoses of 
cervicolumbar paravertebral myositis, moderate degenerative joint 
disease and straightening of the cervical lordosis due to muscle 
spasm, and mild degenerative joint disease and straightening of 
the lumbar lordosis due to muscle spasms and osteopenia.  The 
examiner stressed the service treatment records were silent for a 
back or leg condition and that Dr. Coca had not confirmed 
reviewing such records.  Moreover, the Veteran's claim came 
several years after his September 1955 incident.  As such, the 
examiner opined that the Veteran's present cervical, low back, 
and bilateral leg conditions were not at least as likely as not 
the direct or proximal result of the September 1955 in-service 
accident.  

An October 2003 VA orthopedic examination report contains 
diagnoses including varicose veins of the lower extremities, 
clinical peripheral vascular insufficiency, degenerative 
arthritis of the knees and suprapatellar effusion, and 
degenerative arthritis with periarticular osteopenia and soft 
tissue swelling of the feet, without information as to the 
etiology of these disorders.  

The report of an October 2003 VA neurological disorders 
examination contains a diagnosis of chronic daily headaches, 
tension-type, with no relationship to a service-connected left 
wrist injury.  The examiner noted that the service discharge 
examination was negative for neurological complications, 
headaches, or head trauma, and the record was silent for 22 years 
following service.

A further series of VA examinations was conducted in May 2010.  
The report of an orthopedic examination indicates that the 
Veteran's claims file, including Dr. Coca's statement, was 
reviewed.  The examiner that the claims file was "carefully 
reviewed," with citations to the November 1955 separation 
examination report and the October 2002 opinion of Dr. Coca.  The 
examination report also contains a copy of the Board's remand 
instructions, indicating the importance of considering the 
unavailability of certain service treatment records.  The 
examiner noted that the Veteran's lower extremity conditions 
included varicose veins, clinical peripheral vascular 
insufficiency, degenerative arthritis of the knees and 
suprapatellar effusion and degenerative arthritis, and 
periarticular osteopenia soft tissue swelling of the feet and 
ankles; the examiner noted that these were "less likely as not" 
caused by or related to service.  The examiner also found that 
the cervical and low back conditions were less likely as not 
caused by or related to the Veteran's period of active service.  
First of all, the examiner noted that the Veteran's claims file 
was silent for any lower extremity condition at separation and 
prior to 1989.  The examiner further indicated that the first 
evidence of cervical and back complaints were in 2000.  As to Dr. 
Coca's statement, the examiner noted that the "link" between 
the fall in service and the development of headaches and back 
pain established in this statement came 47 years after service, 
and there was no indication that Dr. Coca had reviewed the 
service treatment records.  The examiner then reiterated that the 
aforementioned disabilities were less likely as not etiologically 
related to service.  

A VA spine examination report from the same date (and the same 
examiner) includes diagnoses of cervical paravertebral myositis, 
moderate degenerative joint disease and straightening of the 
cervical lordosis due to muscle spasm, and mild degenerative 
joint disease and straightening of the lumbar lordosis due to 
muscle spasms and osteopenia.

The report of the Veteran's May 2010 VA general medical 
examination contains a diagnosis of chronic headaches, 
"tensional" type.  The examiner, who reviewed the claims file, 
noted that the November 1955 separation examination was silent 
for head trauma or other symptoms and that the post-service 
records were silent for any neurological complaints prior to the 
Veteran's 1977 cerebrovascular accident, after which he started 
with headaches.  As to Dr. Coca's statement, the examiner 
stressed that Dr. Coca did not report review of the available 
medical evidence or service treatment records in reaching her 
opinion.  The examiner confirmed considering the unavailability 
of most service treatment records, the Veteran's own lay history, 
and the statement from Dr. Coca, but she concluded that his 
headaches were less likely than not related to service.  

As noted above, the Board is cognizant of the apparent 
unavailability of most service treatment records and is aware 
that the Veteran did sustain an injury causing a service-
connected left wrist disorder.  The Board has also fully 
considered the statement of Dr. Coca, which tends to support at 
least the headaches and back claims.  

At the same time, the Board notes that all of the VA examiners 
who have reviewed the Veteran's claims file and have rendered 
opinions have reached the determination that the disabilities at 
issue are not etiologically related to service.  While these 
examiners have discussed the absence of findings from the 
November 1955 separation examination report, the May 2010 
examiners placed great emphasis on the fact that there was a 
significant gap of more than 20 years between separation from 
service and treatment for symptoms resulting from a 
cerebrovascular accident in 1977.  

The Board finds that the claims file review undertaken by the VA 
examiners provides a basis for attaching significant weight to 
the VA examiner's opinions.  By contrast, Dr. Coca gave no 
indication that some or all of the pertinent records contained in 
the claims file had been reviewed.  The mere fact that Dr. Coca 
apparently did not review the claims file is not, in and of 
itself, conclusive; the Court has held that the claims file "is 
not a magical or talismanic set of documents, but rather a tool 
to assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator in 
making a decision on a claim," and there are other means by 
which a private physician can become aware of critical medical 
facts, notably by treating the claimant for an extended period of 
time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Nevertheless, Dr. Coca did not specify the dates of her 
treatment of the Veteran, and there is nothing in the record to 
indicate that such treatment began in the one-year period 
following service.  Absent both a claims file review and an 
indication of an extended period of treatment prior to the 
October 2002 opinion, as cited in Nieves-Rodriguez as a basis for 
a probative medical opinion, the Board must reach the conclusion 
that the May 2010 VA examination report opinions were based upon 
a more complete and informed medical history of the Veteran and 
have substantially more probative value than the opinion of Dr. 
Coca.

The remaining question for the Board concerns the probative value 
of the Veteran's own lay statements.  In this case, the Board 
acknowledges the absence of records of in-service treatment for 
any injury residuals, other than the service-connected left wrist 
disability, but is also aware of the missing service treatment 
records and the absence of evidence (i.e., a separation medical 
history report) directly contradicting the Veteran's reports of 
in-service head trauma and subsequent symptoms.  The credibility 
of the Veteran therefore appears to not be in question.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the 
Board retains the discretion to make credibility determinations, 
including with lay evidence).

As to the question of competency, the Board is aware that the 
Veteran would be able to observe that he had headaches and pain 
in the back and lower extremities following service.  See 
generally Layno v. Brown, 6 Vet. App. 465 (1994).  His 
contentions as to continuity of symptomatology, however, must be 
weighed against not only the unfavorable VA examination opinions 
cited above but also the total absence of complaints of, or 
treatment for, symptoms corresponding to the claimed disorders 
between separation from service and post-cerebrovascular accident 
treatment in 1977.  The absence of such treatment does not 
service to undermine the Veteran's credibility, but it certainly 
weighs against the likelihood of a continuous and causal link 
between the currently diagnosed chronic disorders and service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Overall, the Board finds that the preponderance of the competent 
evidence of record is against the Veteran's claims for service 
connection for chronic headaches, claimed as post-traumatic in 
origin; a bilateral leg disability; and back injury residuals, 
and the claims must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2002, prior to 
the date of the issuance of the appealed rating decision.  A 
second letter, setting forth VA's practices in assigning 
disability evaluations and effective dates for those evaluations, 
was furnished to the Veteran in April 2010.  The case was most 
recently readjudicated in a July 2010 Supplemental Statement of 
the Case.  This course of action ensures that there has been no 
prejudice to the Veteran as a result of any initial errors of 
notification.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims  adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  As 
noted above, the Veteran's service treatment records are only 
partially available.  

The Board also observes that the claims file includes Social 
Security Administration (SSA) disability award letters from 
February 1978 and September 1983.  These letters, however, 
contain no references to the disabilities at issue in this appeal 
as being a basis for the award of disability benefits.  In Golz 
v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, where VA is aware of an SSA disability benefits grant 
but is similarly aware that this grant did not address the 
disability at issue on appeal, as indicated in the SSA decision, 
VA's duty to assist does not require obtaining the SSA records.  
Accordingly, no further action on this matter is required in the 
case at hand.

As to VA examinations, as noted above, the Veteran underwent VA 
examinations in 2003 and 2010 addressing the nature and etiology 
of his claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The 2010 examinations followed a January 2009 Court 
remand and a November 2009 Board remand, and the examination 
reports contain all opinions requested by the Board.  As the RO 
both afforded the Veteran the requested examinations and 
furnished him with a requested corrective VCAA letter, all 
development requested in the November 2009 remand has been 
accomplished in full.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chronic headaches, claimed 
as post-traumatic in origin, is denied.

Entitlement to service connection for a bilateral leg disability 
is denied.

Entitlement to service connection for back injury residuals is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


